﻿I wish, on behalf of my country, Saint Vincent and the Grenadines, to congratulate you, Sir, on your election as President of the General Assembly. I am pleased to express our confidence in your ability to undertake the very important duties with which you have been entrusted.
I also extend our deep appreciation to His Excellency Major General Joseph H. Garba, President of the General Assembly at the forty-fourth session, for the exemplary manner in which he carried out his difficult task.
Saint Vincent and the Grenadines welcomes the admission of the Principality ff Liechtenstein as the 161st member of the United Nations, The entire international community takes great pride that this event which has brought us one step nearer to the achievement of the goal of universal member ship 
My government unequivocally supports the call for Iraq's withdrawal from the territory of Kuwait. No small vulnerable country in the United Nations system can be expected to adopt any other stand, and we are fortunate that the United Nations exists to provide a forum for international opinion against plunder to be asserted.  
I support the proposal, put forward by President Mitterrand of the Republic of France, that an international conference be called to attempt to settle the outstanding issues of the Middle East. I wish to state that I consider the eloquent presentation by President Mitterrand to be the most lucid advice ever put forward for resolution of the Middle East crisis. We remain convinced that no settlement of the Gulf crisis, which continues to threaten the welfare of all our peoples, can be accomplished without resolving the outstanding issue of a homeland for the Palestinians. We who have represented the landless poor in our own countries know the fervour with which our own people pursue the objective of owning their own land and homes.
The General Assembly, however, should not continue to engage in the credentials controversy on Israel's fight to a place in this Assembly. Vow that the legitimate voice of the Palestinians has recognised Israel's right to exist there should be no challenge to Israel's position in the United Rations or any of its agencies.
But if the United Nations is to maintain its high moral ground on the annexation of Kuwait and endorse all the Security Council resolutions on Iraqi aggression, then Security Council resolution 243 (1967), which concerns the occupation of the West Bank and Gaza, should also be observed. The occupation of
Lebanon is similarly reprehensible. We have to be logical and consistent. It is for these reasons that we support the call for an internationally negotiated settlement in the Middle East. To attempt to get around the holding of an international peace conference means that the United Nations system is being used merely as a convenience, to deal with only part of the problem.
A peaceful solution to the Gulf crisis is in the best interests of the international community. War will mean further hardship for the dispossessed in the Middle East itself; provide further cause for the religious terrorists; create untold chaos with respect to inflation in other lands; and in general aggravate social tensions everywhere.
The stalemate in the Gulf cannot be allowed to drift interminably. The sanctions must be meticulously observed, and any variation should be the responsibility of the Sanctions Committee. Let me go further and say that no group of countries should think that any conflict in their area that undermines the international economy will be left entirely to them to settle without the intervention of the international community.
In summary, our humble opinion is that, first, Iraq must withdraw
unconditionally from Kuwait in accordance with Security Council resolution 660 (1990); secondly, sanctions against Iraq must continue, in accordance with Security Council resolutions 661 (1990) and 670 (1990); and, thirdly, an international peace conference on the Middle East should be celled, with the objective of ensuring implementation of Security Council resolution 242 (1967). 
When I last spoke in this Assembly about the Disarmament Conference I very early put forward the idea that the savings resulting from disarmament should be applied to the environment. I went further and suggested that halting desertification in Africa should be the first such project. This concept has gained currency and I still hope that it will be considered as a principle to be generally endorsed. There is need, however, to ensure greater international co-ordination of the various initiatives being undertaken to address environmental issues. We do not, however, need new agencies. The importance of the environment has led my Government to declare the 19908 as the decade of the environment, and we have been giving this matter the priority it deserves.
In respect of using the peace dividend for environmental purposes, let me add that those who are among the poorer nations in this world have no moral authority to demand any benefits from the lessening of the East-West conflict when an inordinate percentage of their own budgets is dedicated to military expenditure.
The economic and political developments in Eastern Europe reserve the commendation of this Assembly. While the momentum of change is now firmly in the heads of the people of those countries, and similar changes are being pursued in Latin America, South East Asia and the Koreas, none of this would have happened without the brilliant leadership of President Gorbachev. I wish to pay tribute to his vision. Our Caribbean has benefited from his leadership, and we therefore wish to place our appreciation on record. 
It is a tragedy that what has been gained by the re-establishment of the pre-eminence of the free market economy and the lessening of East-West tensions should be so critically undermined by the illogical behaviour of Iraq. But again let me assert that the recognition by us of illogical behaviour and the refusal to recognise the weight of international response, indicates that there is essentially a basic conflict between different Modes of thinking. It looks as though our Cartesian heritage in Western civilisation does not equip us to deal with the extravagances of religious fundamentalism in the Middle East, a deep and perilous canyon divides our cultures. We should therefore adopt a posture of standing firm, while at the same time using every possible means of communication, by utilising expertise which can bridge these different methodologies of thinking and so permanently resolve these issues.
My delegation reiterates the solidarity of the Government and people of Saint Vincent and the Grenadines with the people of the Republic of Haiti. It is our wish that before long the opportunity will be given to the Haitian people to exercise their sovereign right to choose and to participate freely in the determination of their own destiny without any external interference. We note, however, that while the people of Haiti must ultimately determine their own destiny and that of their country, the support of the international community is a necessary condition for the country's early progress towards democracy and development. We therefore urge the international community and relevant international organisations to increase their technical, economic and financial co-operation with Haiti in order to support its economic and social development efforts. 
Changes taking place in several Eastern European nations and Measures aimed at encouraging such changes must contribute to world peace. There is a movement away from outmoded political and economic systems and greater emphasis is being placed on individual liberty, initiative and enterprise.
I wish to congratulate the people of Germany on the historic unification of their country. Important lessons for many of us can be drawn from the German experience, beginning with Germany's well-structured constitution and the discipline of its peoples in the workplace. The interaction of these factors has yielded the surpluses with which to bargain for freedom and has helped to offset the burden of decades of communist misdirection.
We in the Caribbean recognise the need for our political unification and I pray that the day will come when we can request this Assembly to recognise the new statue that should attend our current initiatives.
On the Kampuchean problem, we support all initiatives aimed at achieving a political solution that would ensure respect for the territorial integrity o£ Kampuchea and the right of the Kampuchean people to self-determination. We fully support the recent United Nations peace plan agreed to by the four Cambodian factions for a comprehensive peace settlement. I have seen the desperate conditions of their refugees on the border and congratulate the United Nations on the relief efforts made on their behalf.
Coming nearer home, the delegation of Saint Vincent and the Grenadines takes note of the recent developments in Central America and expresses the hope that the peaceful conditions which at present exist will become a permanent feature of the entire subregion. It is our hope that these favourable conditions will facilitate the early return of refugees and displaced persons to their countries of origin so that they may participate in the orderly reconstruction of the subregion. 
I wish to conclude by congratulating the Secretary-General, Mr. Javier Peres de Cuellar, on the excellent job he is doing to ensure that the objectives of the United Nations are honoured.
